United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Z.J., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, San Francisco, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1351
Issued: December 13, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 13, 2010 appellant filed a timely appeal from a July 7, 2010 merit decision
of the Office of Workers’ Compensation Programs (OWCP) concerning the termination of his
compensation benefits. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c)(1) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly terminated appellant’s compensation for
wage-loss and medical benefits effective July 25, 2008 on the grounds that he no longer had any
residuals or disability causally related to his accepted employment-related injury; (2) whether
appellant had any continuing employment-related residuals or disability after July 25, 2008.
On appeal, appellant generally contends that OWCP erred in terminating his benefits as
he continues to have residuals and disability due to his accepted employment injury.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 7, 2006 appellant, then a 47-year-old field supervisor, filed a traumatic
injury claim alleging that on that day he injured his right knee in the performance of duty.
OWCP accepted the claim for right knee contusion and paid wage-loss compensation for total
disability.
In a January 3, 2007 attending physician’s report (Form CA-20), Dr. Arthur J. Ting, an
attending Board-certified orthopedic surgeon, diagnosed tricompartmental chondral degeneration
and lateral meniscal tear. He checked “yes” to the question as to whether the diagnosed
condition was employment related. Under the section for rationale, Dr. Ting attributed the
diagnosed conditions to the December 7, 2006 employment injury since appellant had no
symptoms prior to the employment injury. Physical findings included 10 to 120 degrees range of
motion, positive crepitation, positive effusion, positive McMurray’s test and tender anterior
cruciate ligament with laxity. Dates of treatment were noted as December 19 and 28, 2006.
Dr. Ting indicated that appellant continued to be totally disabled.
On February 6, 2007 Dr. Ting opined that appellant sustained an employment injury on
December 7, 20062 resulting in an acute right knee effusion with possible internal derangement.
He reported that appellant previously injured his right knee while playing football in 1977, which
required surgery, and has worked at the employing establishment with no restrictions for his
right knee. Dr. Ting opined that there were degenerative changes to the right knee as a result of
repetitive trauma.
OWCP referred appellant for a second opinion evaluation to determine the nature and
extent of the injury or injuries sustained as a result of the December 7, 2006 employment injury.
In an April 9, 2007 report, Dr. Aubrey A. Swartz, a second opinion Board-certified orthopedic
surgeon, conducted a physical examination and reviewed the statement of accepted facts, history
of the injury and medical evidence. Appellant related that he had no problems with his knee
prior to the December 7, 2006 employment injury and that he had been off work since
December 28, 2006. A physical examination of the right knee revealed that it was four
centimeters larger in circumference than the left knee; there was no temperature change or
warmth over the right knee; right knee medial tenderness; trace right knee laxity and no right
knee discoloration. Dr. Swartz found 15 degrees extension and 100 degrees flexion right knee
range of motion. He reviewed December 26, 2006 magnetic resonance imaging (MRI) scan,
which revealed evidence of a previous meniscectomy and arthritis. Dr. Swartz diagnosed right
knee degenerative menisci, tricompartmental degenerative arthritis, attenuation and scarring of
the anterior cruciate ligament, which were due to preexisting pathology and prior injuries. He
found that the December 7, 2006 injury caused a temporary aggravation of appellant’s
preexisting right knee degenerative conditions and that any aggravation had ceased by
April 7, 2007. In concluding, Dr. Swartz opined that appellant had no residuals or disability due
to his accepted December 7, 2006 employment injury.

2

Dr. Ting noted the date as “December 27, 2006” which appears to be a typographical error.

2

On April 23, 2007 Dr. Ting opined that appellant sustained an internal derangement of
his right knee as a result of the December 7, 2006 employment injury and his continued working
even in a modified job. Right knee diagnoses included patellofemoral and medial compartment
chondromalacia, internal derangement, meniscal tears, chondral lesions and persistent synovitis
associated with swelling. Dr. Ting opined that appellant’s work activities “caused [an]
aggravation of the original injury and caused constant pain and discomfort from December 28,
2006 to the current date.”
In a June 1, 2007 report, Dr. Ting attributed appellant’s right knee degenerative changes
to the repetitive trauma sustained while working at the employing establishment for
approximately 20 years.
On November 27, 2007 OWCP referred appellant to Dr. D. Santi Rao, a Board-certified
orthopedic surgeon, to resolve the conflict in the medical opinion evidence between Drs. Ting
and Swartz on the issue of whether appellant continued to have any disability or residuals as a
result of the accepted December 7, 2006 employment injury.
In a December 31, 2007 report, Dr. Rao, based upon a review of the statement of
accepted facts, medical evidence and physical examination, diagnosed an employment-related
right knee sprain/contusion and nonemployment-related right knee three compartment
osteoarthritis. He noted that the medical history included a 1987 motorcycle accident and 1976
sports injury including right knee swelling and infection in addition to the 2007 employment
injury. A physical examination revealed no effusion, neutral alignment, patellofemoral crepitus,
limited extension and flexion range of motion, “mediocre and latter and posterior tenderness”
and a healed anteromedial right knee surgical scar. A review of a December 17, 2007 x-ray
interpretation revealed severe osteoarthritic changes. Dr. Rao opined that the December 7, 2006
employment injury had merely exacerbated appellant’s preexisting right knee osteoarthritis
which resulted in pain and a right knee sprain. However, the injury caused no permanent
aggravation or damage as a review of the medical evidence revealed no evidence of any fracture,
dislocation or an internal derangement. Following the employment injury appellant continued to
work his regular job as well as working overtime. Dr. Rao opined that the onset of symptoms
following the December 7, 2006 employment injury is compatible with appellant’s preexisting
degenerative osteoarthritis and long-standing range of motion restriction. He opined that the
preexisting right knee degenerative changes are unrelated to the December 7, 2006 employment
injury, but are attributable to the 1976 right knee injury and subsequent surgery with reported
infection and treatment. Dr. Rao concluded that appellant no longer had any residuals or
disability due to his accepted right knee contusion and any disability was attributable to the
preexisting right knee degenerative condition.
On June 11, 2008 OWCP issued a notice proposing to terminate appellant’s
compensation benefits based upon the report of Dr. Rao, the impartial medical specialist.
In a letter dated July 1, 2008, appellant disagreed with OWCP’s proposal to terminate his
compensation benefits. He noted that prior to the December 7, 2006 employment injury he had
no disability or symptoms in his right knee. In support of his contention that his condition had
not resolved, appellant submitted progress notes for the period May 9 through June 20, 2008

3

from Dr. Ting reporting worsening right knee pain along with physical findings of tenderness
and crepitation.
By decision dated July 25, 2008, OWCP terminated appellant’s wage-loss and medical
compensation benefits effective that day.
Appellant requested an oral hearing before OWCP’s hearing representative, which was
held on January 21, 2009. At the hearing, he had representation, provided testimony and
submitted evidence including a September 30, 2008 report from Dr. Joseph R. Meyers, an
examining Board-certified orthopedic surgeon.
Dr. Ting, in an August 14, 2008 progress note, diagnosed right knee chondromalacia and
indicated that appellant was totally disabled from working. He reported that appellant continued
to have pain, effusion and right knee swelling and had limited range of motion.
On September 30, 2008 Dr. Joseph R. Meyers, an examining Board-certified orthopedic
surgeon, provided a medical and work history, findings on examination and review of medical
records. He noted his disagreement with the opinions of Drs. Schwartz and Rao that no longer
had any residuals or disability from the accepted December 7, 2006 employment injury.
According to Dr. Meyers, neither physician gave any credibility to appellant’s past medical
history or employment history which contained no evidence of any right knee symptomatology
prior to the December 7, 2006 employment injury when reaching their conclusion that any
aggravation or disability had ceased. He opined that appellant remained totally and temporarily
disabled due to his accepted December 7, 2006 employment injury.
In March 26, 2009 progress notes, Dr. Ting diagnosed chondromalacia. He reported right
knee effusion and locking and that appellant remained off work.
By decision dated July 30, 2009, OWCP’s hearing representative affirmed the July 25,
2008 decision terminating his compensation benefits.
On May 14, 2010 appellant requested reconsideration. In support of his request, he
submitted a March 8, 2010 operative report from Dr. Ting, who noted preoperative diagnoses of
right olecranon bursitis and right knee degenerative joint disease and postoperative diagnoses
included chondromalacia, olecranon bursectomy and medial and lateral menisectomies. Dr. Ting
also provided a description of the surgery performed.
By merit decision dated July 7, 2010, OWCP denied modification.3 It found the evidence
submitted by appellant insufficient to establish that he continued to have any disability or
residuals as a result of his accepted December 7, 2006 employment injury.

3

The Board notes that appellant submitted new evidence in his appeal to the Board. The Board may only review
evidence that was in the record at the time OWCP issued its final decision. See 20 C.F.R. § 501.2(c)(1); J.T., 59
ECAB 293 (2008); G.G., 58 ECAB 389 (2007); Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54
ECAB 373 (2003); M.B., Docket No. 09-176 (issued September 23, 2009).

4

LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.4 After it has determined that an
employee has disability causally related to his federal employment, OWCP may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment.5 OWCP’s burden of proof includes the necessity of furnishing rationalized
medical opinion evidence based on a proper factual and medical background.6
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.7 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.8
Section 8123(a) of FECA provides in pertinent part: if there is disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination.9 Where a case is
referred to an impartial medical specialist for the purpose of resolving a conflict, the opinion of
such specialist, if sufficiently well rationalized and based on a proper factual and medical
background must be given special weight.10
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained a right knee contusion as a result of the
December 7, 2006 employment injury. Wage-loss compensation was authorized and paid for the
period February 11 to December 7, 2007. On June 24, 2008 OWCP terminated appellant’s
compensation benefits effective that day based on the opinion of the impartial medical examiner,
Dr. Rao, which OWCP’s hearing representative affirmed. The issue to be determined is whether
OWCP met its burden to terminate appellant’s compensation benefits.
OWCP referred appellant to Dr. Rao to resolve the conflict in the medical opinion
evidence between Drs. Schwartz and Ting. Dr. Ting, appellant’s treating physician, opined that
appellant continued to suffer from residuals from his accepted December 7, 2006 employment
injury. Dr. Schwartz, an Office referral physician, disagreed with Dr. Ting and opined that
appellant no longer had any residuals or disability due to the accepted employment injury. The
4

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

5

I.J., 59 ECAB 524 (2008); Elsie L. Price, 54 ECAB 734 (2003).

6

See J.M., 58 ECAB 478 (2007); Del K. Rykert, 40 ECAB 284 (1988).

7

T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005).

8

Kathryn E. Demarsh, supra note 7; James F. Weikel, 54 ECAB 660 (2003).

9

5 U.S.C. § 8123(a); R.C., 58 ECAB 238 (2006); Darlene R. Kennedy, 57 ECAB 414 (2006).

10

V.G., 59 ECAB 635 (2008); Sharyn D. Bannick, 54 ECAB 537 (2003); Gary R. Sieber, 46 ECAB 215 (1994).

5

Board notes that there was a conflict of medical opinion evidence between appellant’s physician
and OWCP’s referral physician on the issues of medical residuals and disability. The Board
finds that OWCP properly referred appellant to Dr. Rao to resolve the conflict in the medical
opinion evidence, pursuant to 5 U.S.C. § 8123(a).
On December 31, 2007 Dr. Rao, based upon a physical examination, statement of
accepted and review of the medical and factual histories, concluded that appellant no longer had
any residuals from his accepted employment injury. In concluding that appellant only sustained
a temporary aggravation of a preexisting degenerative condition, he noted that there was no
evidence of any fracture, dislocation or an internal derangement and appellant continued to work,
including working overtime, following the December 7, 2006 employment injury. Based on the
medical and factual evidence and physical examination, Dr. Rao concluded that appellant only
sustained a temporary aggravation of a preexisting right knee degenerative condition which
resulted in a right knee sprain/contusion which ceased by April 7, 2007. Thus, Dr. Rao opined
that appellant’s current condition and disability were due to his preexisting right knee
degenerative condition and the effects of his nonemployment-related 1976 sports injury.
The Board finds that, under the circumstances of this case, the impartial medical opinion
of Dr. Rao is sufficiently well rationalized and based upon a proper factual background such that
it is entitled to special weight and establishes that appellant’s work-related right knee contusion
has ceased. Therefore, OWCP properly accorded Dr. Rao’s opinion as the special weight of a
referee physician.11
At the oral hearing appellant submitted a September 30, 2008 report from Dr. Meyers. In
his report, Dr. Meyers noted his disagreement with the reports of Drs. Schwartz and Rao that
appellant no longer had any disability or residuals as a result of the December 7, 2006
employment injury. He opined that appellant continued to have residuals and disability as he had
no right knee symptomatology prior to the December 7, 2006 employment injury. The Board
has held that an opinion that a condition is causally related to an employment injury because the
employee was asymptomatic before the injury is insufficient, without supporting rationale, to
support a causal relationship.12 Thus, the opinion of Dr. Meyers is insufficient to create a
conflict with the opinion of Dr. Rao.
The Board finds that Dr. Rao had full knowledge of the relevant facts and evaluated the
course of appellant’s condition. Dr. Rao is a specialist in the appropriate field. At the time
benefits were terminated he clearly opined that appellant had no work-related reason for
disability. Dr. Rao’s opinion as set forth in his report of December 30, 2007 is found to be
probative evidence and reliable. The Board finds that his opinion constitutes the special weight
of the medical evidence and is sufficient to justify OWCP’s termination of benefits for the
accepted condition of right knee contusion had ceased.

11

Y.A., 59 ECAB 701 (2008); Darlene R. Kennedy, 57 ECAB 414 (2006).

12

Michael S. Mina, 57 ECAB 379 (2006); Jaja K. Asaramo, 55 ECAB 200 (2004).

6

LEGAL PRECEDENT -- ISSUE 2
As OWCP met its burden of proof to terminate appellant’s compensation benefits, the
burden shifted to him to establish that he had any disability causally related to his accepted
injury.13
ANALYSIS -- ISSUE 2
Appellant submitted a March 8, 2010 operative by Dr. Ting, who provided preoperative
and postoperative diagnoses in this report as well as a description of the surgery performed. The
Board notes that Dr. Ting was on one side of the conflict which was resolved by Dr. Rao. The
March 8, 2010 operative report contains no opinion as to the cause of the conditions diagnosed
by Dr. Ting or whether appellant continues to have residuals from the accepted condition which
helped to create the conflict. Thus, this report would be insufficient to give rise to a new conflict
or otherwise show that the termination was improper.14 Accordingly, the Board finds that
Dr. Rao’s opinion continues to constitute the special weight of medical opinion and supports
OWCP’s July 25, 2008 decision terminating appellant’s compensation and denying any
entitlement to continuing disability based on the accepted condition of right knee contusion.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s compensation benefits
effective July 25, 2008 on the grounds that he no longer had any residuals or disability causally
related to his accepted right knee contusion. The Board also finds that he has failed to establish
that he had any continuing employment-related residuals or disability after July 25, 2008
causally related to his accepted December 7, 2006 employment injury.

13

See Joseph A. Brown, Jr., 55 ECAB 542 (2004); Manuel Gill, 52 ECAB 282 (2001).

14

M.S., 58 ECAB 328 (2007).

7

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 7, 2010 is affirmed.
Issued: December 13, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

